Title: To Thomas Jefferson from Robert Smith, 26 April 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        sir,
                     
                        26 Apr. 1805
                     
                  
                  The Enclosed is a Copy of the letter addressed to Mr John Randolph respecting the two Brigs—
                  Respecty.
                  
                     Rt. Smith
                     
                  
               